       Case 2:20-cv-00554-DLR Document 25 Filed 10/29/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Reish, et al.,                              No. CV-20-00554-PHX-DLR
10                  Appellants,                         ORDER
11   v.
12   Phoenix Heliparts Incorporated, et al.,
13                  Appellees.
14
15
16          Before the Court is Appellants’ motion for rehearing or reconsideration of the

17   Court’s order affirming the bankruptcy court’s March 11, 2020 order (Doc. 22). Motions
18   for reconsideration should be granted only in rare circumstances. Defenders of Wildlife v.

19   Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). Mere disagreement with a previous

20   order is an insufficient basis for reconsideration. See Leong v. Hilton Hotels Corp., 689 F.
21   Supp. 1572, 1573 (D. Haw. 1988). A motion for reconsideration ordinarily will be denied
22   “absent a showing of manifest error or a showing of new facts or legal authority that could

23   not have been brought to its attention earlier with reasonable diligence.” LRCiv 7.2(g).

24   Further, the motion must “point out with specificity the matters that the movant believes

25   were overlooked or misapprehended by the Court, any new matters being brought to the

26   Court’s attention for the first time and the reasons they were not presented earlier, and any
27   specific modifications being sought in the Court’s Order.” Id. Finally, “[n]o motion for
28   reconsideration . . . may repeat any oral or written argument made by the movant in support
       Case 2:20-cv-00554-DLR Document 25 Filed 10/29/20 Page 2 of 2



 1   of or in opposition to the motion that resulted in the Order.” Id. The court may deny a
 2   motion for reconsideration if it fails to comply with these rules. Id.
 3          In their motion, Appellants seek rehearing or reconsideration based on their concern
 4   that the Court did not consider the Ninth Circuit’s August 5, 2020 memorandum decision
 5   when deciding the appeal, because the decision was not released until after the instant
 6   matter was fully briefed. However, when alerted of the memorandum decision’s release,
 7   the Court directed Appellants to supplement the record with a copy the decision and
 8   Appellants did so. (Docs. 18, 19.) Moreover, the Court considered the supplemental
 9   material when making its decision here. Accordingly, the memorandum decision does not
10   constitute information that the Court overlooked or new facts or legal authority otherwise
11   justifying reconsideration.
12          IT IS ORDERED that Appellants’ motion for hearing or reconsideration (Doc. 22)
13   is DENIED.
14          IT IS FURTHER ORDERED that the Azerbaijan Ministry of Defense’s motion
15   to intervene in order to respond to the motion for reconsideration (Doc. 23) is MOOT.
16          Dated this 29th day of October, 2020.
17
18
19
20
                                                    Douglas L. Rayes
21                                                  United States District Judge
22
23
24
25
26
27
28


                                                 -2-
